 

Exhibit 10.4

HASBRO, INC.

RESTATED 2003 STOCK INCENTIVE PERFORMANCE PLAN

CONTINGENT STOCK PERFORMANCE AWARD

(THREE PERFORMANCE METRICS ____________________)

______________, 2018 GRANT

BRIAN GOLDNER

            AGREEMENT, made effective as of _____________, 2018, by and between
HASBRO, INC., a Rhode Island corporation (the "Company") and the designated
contingent stock performance award recipient (the "Participant").

            WHEREAS, the Participant is eligible to participate in the Company's
Restated 2003 Stock Incentive Performance Plan, as amended (the "Plan"), and

            WHEREAS, the Compensation Committee (the "Committee") of the Board
of Directors of the Company (the "Board"), acting in accordance with the
provisions of the Plan, is granting to Participant a contingent stock
performance award dated _____________, 2018 designed to reward the Participant
for the Participant’s efforts in contributing to the Company’s achievement of
certain stated financial goals, and

            WHEREAS, the stock performance award provides the Participant with
the ability to earn shares of the Company’s common stock, par value $.50 per
share (the "Common Stock"), contingent on the Company’s performance in achieving
pre-established cumulative diluted earnings per share (“EPS”), cumulative net
revenue (“Revenues”) and average return on invested capital (“ROIC”) performance
targets over the period beginning on January 1, 2018 and ending on December 27,
2020 (the “Performance Period”), subject to and upon the terms and conditions
set forth in the Plan and as hereinafter set forth.  For purposes of this
Agreement average ROIC shall be computed as Net Income divided by the sum of
Short-Term Debt plus Long Term Debt plus Shareholder’s Equity, averaged over the
three fiscal years in the Performance Period. 

            NOW, THEREFORE, in consideration of these premises and other good
and valuable consideration, the parties hereto agree as follows:

W I  T  N  E  S  S  E  T  H: 

            1.         The Company hereby grants to the Participant effective on
_____________, 2018, and pursuant to the Plan, a copy of which is attached
hereto as Appendix A and the

 

--------------------------------------------------------------------------------

 

provisions of which are incorporated herein as if set forth in full, a
contingent stock performance award (the “Award”) subject to and upon the terms
and conditions set forth in the Plan and the additional terms and conditions
hereinafter set forth.  The Award is evidenced by this Agreement.  In the event
of any inconsistency between the provisions of this Agreement and the provisions
of the Plan, the provisions of the Plan shall govern, provided that to the
extent the provisions of the Plan or this Agreement are inconsistent with the
terms of the Employment Agreement (as defined below), the provisions of the
Employment Agreement shall govern. Terms used herein and not otherwise defined
shall have the meaning set forth in the Plan. 

            2.         By accepting this Award the Participant hereby
acknowledges and agrees that (i) this Award, and any shares the Participant may
acquire under this Award in the future or any of the proceeds of selling any
shares acquired pursuant to this Award, as well as any other incentive
compensation the Participant is granted after adoption of the Clawback Policy,
are subject to the Company’s Clawback Policy, which was adopted by the Company’s
Board of Directors in October 2012, and (ii) this Award, and any shares the
Participant may acquire under this Award in the future or any of the proceeds of
selling any shares acquired pursuant to this Award, as well as any other
incentive compensation the Participant is granted after adoption of the Clawback
Policy, will be subject to the terms of such Clawback Policy, as it may be
amended from time to time by the Board in the future.  Such acknowledgement and
agreement was a material condition to receiving this Award, which would not have
been granted to the Participant otherwise.  Additionally, the Participant
acknowledges and agrees that if the Participant is or becomes subject to the
Hasbro, Inc. Executive Stock Ownership Policy, effective as of March 1, 2014, as
it may be amended from time to time by the Board in the future (the “Stock
Ownership Policy”),  then by accepting this Award and any shares that the
Participant may acquire in the future pursuant to this Award, as well as any
other equity-based incentive compensation the Participant is granted after the
Participant becomes subject to the Stock Ownership Policy, the Participant
agrees that the Participant  will be subject to the terms of the Stock Ownership
Policy, including without limitation the requirement to retain an amount equal
to at least 50% of the net shares received as a result of the exercise, vesting
or payment of any equity awards granted until the Participant’s applicable
requirement levels are met.

 

--------------------------------------------------------------------------------

 

            3.         This Agreement relates to an Award providing the
Participant with the potential ability to earn shares of the Company’s common
stock, par value $.50 per share (the "Common Stock"), contingent on the
Company’s performance in achieving its pre-established cumulative EPS and
Revenues and average ROIC targets over the Performance Period.  The cumulative
EPS, cumulative Revenues and ROIC targets for the Performance Period are set
forth below:

           
EPS                                                                            
$_____________

           
Revenues                                                                    
$_____________

            Average
ROIC                                                            _____________%

The threshold and maximum levels for cumulative EPS and Revenues and average
ROIC contributing to shares being earned under this Award are set forth on
Exhibit A to this Agreement.  Except as is otherwise set forth in this
Agreement, the Participant shall not have any ability to receive any shares of
Common Stock pursuant to this Award until the Performance Period is completed. 
Following the end of the Performance Period, the Committee will determine the
Company’s cumulative EPS and Revenues and average ROIC over the Performance
Period.  The Committee will certify the Company’s cumulative EPS, Revenues and
average ROIC over the Performance Period as promptly as is reasonably possible
following the completion of the Performance Period, but in no event later than
75 days following the completion of the Performance Period.

                4.         For purposes of this Award, the Company’s  EPS, 
Revenues and average ROIC over the Performance Period will be computed on a
consolidated basis in the same manner used by the Company in computing its
consolidated financial performance under generally accepted accounting
principles (“GAAP”), except for the following deviations from GAAP: (i) they
will be computed excluding the impact of any changes in accounting rules that
are effective after the date of this Agreement and which impact the Company’s
reported net earnings or Revenues results by $10,000,000 or more, individually
or in the aggregate, in any fiscal year during the Performance Period, (ii) they
will exclude the impact of any acquisitions (whether paid for in cash, shares of
the Company’s stock, other property, or any combination thereof) or
dispositions, including the impact of compensation expense associated with the
transaction, consummated by the Company during the Performance Period which
have, individually or in the aggregate, either a total acquisition price, or
total sale price, respectively, of $100 million or more, as such acquisition
price or sales price is determined in good faith by the Committee, (iii) they
will be

 

--------------------------------------------------------------------------------

 

calculated excluding the impact of any major discrete restructuring activities,
including pension termination or settlement, undertaken by the Company after the
date of this Agreement which result in costs or charges to the Company of
$10,000,000 or more, individually, in any fiscal year during the Performance
Period, (iv) they will be calculated excluding the impact of any payments made
or entered into in connection with new license amendments or license extensions,
or other contractual arrangements or contract amendments entered into after the
date the goals are set, which were not contemplated in the Company’s budget and
operating plan used for purposes of determining the performance goals, and which
individually exceed $50,000,000 during any plan year, (v) they will be
calculated excluding the impact of any judgments, fines, penalties or expenses
associated with litigations, arbitrations, or regulatory matters, or settlements
of ongoing or potential disputes or regulatory matters, which individually
exceed $50,000,000 in any given year, (vi) for EPS and Revenues, they will be
calculated based on actual results translated at exchange rates established at
the beginning of  the Performance Period, (vii)
_______________________________________________________________, (viii) they
will exclude unanticipated one-time operational or tax costs associated with any
changes to the US tax code, including tax changes that became effective in
December 2017 and for which guidance was not available or not clear at the time
the performance metrics were established, that would impact cash flow, operating
profit and/or tax expenses by more than $25,000,000, (ix) they will exclude the
impact of any significant unanticipated payments outside of the normal course of
business of $50,000,000 or more individually, related to repatriated
international cash (i.e. major share repurchases, special dividends, etc.) and
(x) __________________________________.

            5.         The target number of shares of Common Stock which may be
issuable under this Award in the event of 100% achievement of the
pre-established cumulative EPS and Revenue and average ROIC measures over the
Performance Period is the specified number of shares communicated to the
Participant (the “Target Shares”).  The tables appearing on Exhibit A to this
Agreement set forth the contingent number of shares of Common Stock which the
Participant may actually earn under this Award, as a percentage of the Target
Shares, based upon certain performances by the Company in achieving the EPS,
Revenues and average ROIC targets. 

 

--------------------------------------------------------------------------------

            To compute the actual number of shares of Common Stock, if any,
which may be earned by the Participant the respective cumulative EPS and
Revenues and average ROIC performances of the Company, as certified by the
Committee following completion of the Performance Period, are applied to the
tables on Exhibit A.   The appropriate boxes in the tables corresponding with
the highest threshold achieved by the Company’s actual cumulative EPS and
Revenues and average ROIC performance, as so certified by the Committee, sets
forth the number of shares of Common Stock, if any, as a percentage of the
Target Shares, which are earned by the Participant over the Performance Period
due to the Company’s performance in achieving those metrics. The Company’s
achievement against its EPS metric is weighted at 34% in determining the final
shares earned by the Participant.  The Company’s achievement against its
Revenues metric is weighted at 33%, and the Company’s achievement against its
average ROIC metric is also weighted at 33%. By way of illustration, if the
Company’s cumulative Revenues over the Performance Period are at least
$_____________ (but below $_____________), the percentage of the Revenues target
achieved is _____________% and the percentage of the target number of contingent
shares earned due to that performance is _____________%.  If the Company’s
cumulative EPS over the Performance Period is at least $_____________ (but less
than $_____________), the percentage of the EPS target achieved is
_____________%, and the percentage of the target number of contingent shares
earned due to that EPS performance is _____________%. If the Company’s average
ROIC over the Performance Period is at least _____________% (but less than
_____________%), the percentage of the average ROIC target achieved is
_____________%, and the percentage of the target number of contingent shares
earned due to that ROIC performance is _____________%.  In that case, the
Participant would earn (.33*_____________%) + (.34*_____________%) +
(.33*_____________%), or _____________% of the Target Shares of Common Stock
subject to the Award.  If the number of Target Shares of Common Stock subject to
the Award was _____________ shares, the Participant would earn _____________
shares of Common Stock.  If the number of shares earned is not a whole number,
the Participant will earn the next highest whole number of shares.

            6.  Once the Company has determined the number of shares of Common
Stock, if any, which have been earned by the Participant based on the cumulative
EPS and Revenues and

--------------------------------------------------------------------------------

average ROIC performance of the Company, the Company or its designee will as
promptly as possible thereafter, but in all events not later than the 15th day
of the third month following the end of the calendar year in which the
Performance Period ends, issue any such shares of Common Stock which have been
deemed earned to the Participant. 

            7.   The Participant shall consult with the Company or its designee
in advance of the issuance of any shares pursuant to this Award so as to
designate the manner in which the Participant wishes to pay any withholding
taxes due, and any such Participant’s designation must be made by the
Participant affirmatively to the Company, in the manner specified by the
Company, and on or before the date selected by the Company.  Each Participant
who elects to pay withholding taxes in cash shall deliver to the Company or its
designee, a check payable to Hasbro, Inc. or its designee, or a wire transfer to
such account of the Company or its designee, as the Company may designate, in
United States dollars, in the amount of any withholding required by law for any
and all federal, state, local or foreign taxes payable as a result of the
Participant earning any shares under this Award or being issued any shares
pursuant to the provisions below based on certain other events.  Alternatively,
a Participant may elect to satisfy the minimum withholding taxes required by law
payable as a result of the issuance of any shares pursuant to this Award (the
"Taxes"), in whole or in part, either (i) by having the Company withhold from
the shares of Common Stock to be issued pursuant to this Award or (ii)
delivering to the Company or its designee shares of Common Stock already owned
by the Participant and held by the Participant for at least six (6) months
(represented by stock certificates duly endorsed to the Company or its designee
or accompanied by an executed stock power in each case with signatures
guaranteed by a bank or broker to the extent required by the Company or its
designee), in each case in an amount whose Fair Market Value on the date the
Participant has become entitled to such shares pursuant to this Award is either
equal to the Taxes or less than the Taxes, provided that a check payable to
Hasbro, Inc. or its designee, or a wire transfer to such account of the Company
or its designee as the Company may designate, in United States dollars for the
balance of the Taxes is also delivered to the Company, or its designee, at the
time of

--------------------------------------------------------------------------------

issuance.  If the Participant fails to timely elect to pay the withholding taxes
in some other manner pursuant to the preceding provisions, or otherwise does not
timely remit payment of the required withholding taxes, then the Participant’s
tax withholding requirements will be satisfied through the withholding of shares
of Common Stock and to the extent a fractional share needs to be withheld, the
Company or its designee will withhold the next highest number of full shares and
will remit the value of the fraction of a share which exceeds the required
withholding to the Participant. As soon as practicable after receipt of the
withholding taxes and any other materials or information reasonably required by
the Company or its designee, the Company or its designee shall deliver or cause
to be delivered to the Participant, using the method of delivery determined by
the Company or its designee, the shares payable pursuant to the Award (less any
shares deducted to pay Taxes).

            8.         Until such time, if any, that actual shares of Common
Stock become due and are issued to the Participant in accordance with the terms
of this Agreement, the Participant will not have any dividend or voting rights
with respect to any shares which may be issuable in the future pursuant to this
Award.  The Participant’s rights under this Award shall be no greater than those
of an unsecured general creditor of the Company, and nothing herein shall be
construed as requiring the Company or any other person to establish a trust or
to set aside assets to meet the Company’s obligations hereunder.

            9.         (a)   If the Participant’s employment is terminated by
death or because of Disability (as defined in the Amended and Restated
Employment Agreement, dated October 4, 2012, between the Participant and the
Company, as such agreement may be amended from time to time (hereafter referred
to as the “Amended Employment Agreement”)), before the Performance Period is
completed, then the Participant’s Award will remain outstanding during the
remaining portion of the Performance Period.  At the end of the Performance
Period the Committee will compute how many, if any, shares of Common Stock would
be issuable pursuant to the Award based upon the Company’s performance against
its cumulative EPS and Revenues and average ROIC targets, all over the
Performance Period.  That actual number of shares of

--------------------------------------------------------------------------------

Common Stock earned over the full Performance Period will then be issuable to
the Participant in the same manner as shares are issued to other participants. 
                

            (b)  If the Participant’s employment is terminated at the election
of the Company (or its successor, in the event there has been a Change in
Control) without Cause or at the election of the Participant with Good Reason
(as the terms Cause, Good Reason and Change in Control are defined in the
Amended Employment Agreement, it being understood the Amended Employment
Agreement provides different definitions of Cause and Good Reason based upon
whether the termination occurs within three (3) years following a Change in
Control, or occurs outside such a window), and provided Participant executes a
full and complete Release (as defined in the Amended Employment Agreement) which
becomes effective, all in accordance with the Amended Employment Agreement, then
the Participant’s Award will remain outstanding during the remaining portion of
the Performance Period.  At the end of the Performance Period the Committee will
compute how many, if any, shares of Common Stock would be issuable pursuant to
the Award based upon the Company’s performance against its cumulative EPS and
Revenues and average ROIC targets, all over the Performance Period.  That actual
number of shares of Common Stock which would have been earned under the Award
over the entire Performance Period, if any, will then be multiplied by a
fraction the numerator of which is the number of days from the start of the
Performance Period to the date that the Participant’s employment was terminated
and the denominator of which is the total number of days in the Performance
Period.  This pro-rated number of shares will then be issuable to the
Participant in the same manner as shares are issued to other participants.

            (c)   If the Participant retires from employment with the Company
before the Performance Period is completed, then the Participant’s Award will
remain outstanding during the remaining portion of the Performance Period.  At
the end of the Performance Period the Committee will compute how many, if any,
shares of Common Stock would be issuable pursuant to the Award based on the
Company’s performance against its cumulative EPS and Revenues and average ROIC
targets.  That actual number of shares of Common Stock which would have

--------------------------------------------------------------------------------

been earned under the Award over the entire Performance Period will then be
multiplied by a fraction the numerator of which is the number of days from the
start of the Performance Period to the date that the Participant retired and the
denominator of which is the total number of days in the Performance Period. 
This pro-rated number of shares will then be issuable to the Participant in the
same manner as shares are issued to other Participants. 

            (d) If the Participant’s employment is terminated by the Company for
Cause (as defined in the Amended Employment Agreement), then the Award will be
forfeited and become null and void and the Participant will not have any further
rights under the Award, including, without limitation, any rights to receive
shares of Common Stock. 

            10.       The adjustment provisions set forth in Section 8 of the
Plan shall apply to this Award.

            11.       This Award shall not be transferable by the Participant,
in whole or in part, except in accordance with Section 7 of the Plan.  Any
purported assignment, transfer, pledge, hypothecation or other disposition of
the Award or any interest therein contrary to the provisions of the Plan, and
the levy of any execution to, or the attachment or similar process upon, the
Award or any interest therein, shall be null and void and without effect.

            12.       Subject to the applicable provisions of the Plan, and
particularly to Section 7 of the Plan, this Agreement shall be binding upon and
shall inure to the benefit of Participant, Participant 's successors and
permitted assigns, and the Company and its successors and assigns.

            13.       This Agreement shall be construed and enforced in
accordance with the internal laws of the State of Rhode Island and Providence
Plantations and applicable Federal law.

 

--------------------------------------------------------------------------------

 

            IN WITNESS WHEREOF, the Company and the Participant have entered
this Agreement effective as of the day and year first above written.  By
accepting the terms of the award represented by this Agreement through an
electronic form offered by the Company, or the Company’s designee, the
Participant hereby agrees to the terms of this Agreement with the same effect as
if the Participant had signed this Agreement. 

 

            HASBRO, INC.

 

            By:      /s/ Deborah Thomas                          

                        Deborah Thomas

                        Executive Vice President and

                        Chief Financial Officer

 

 

 

 

                                                                                         
By: _________________________

                                                                                               
Brian D. Goldner

 

--------------------------------------------------------------------------------